DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable. The restriction requirement between groups and species, as set forth in the Office action mailed on 05/06/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 05/06/2019 is withdrawn. Claims 14 and 17-19 are no longer withdrawn from consideration because the claims require all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is Alfenaar. During the interview from 03/22/2022, Applicant further explained that in presently claimed invention, the pores of porous electrode are formed in the conductive layer by the conductive material. Further, it was explained that the insulating material extends deep in the arrangement of the conductive layer. As shown in figure 2 below of the instant specification, the insulating material (1) extends deeper in the conductive layer (2). In the prior art of record, the layers have an order of arrangement and do not have the insulating material layer (24) extending inside the porous conductive layer or the pores formed in the conductive layer by the conductive material (26)(28) (see figure 1 below).   

    PNG
    media_image1.png
    214
    584
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    243
    309
    media_image2.png
    Greyscale

Therefore, the prior art neither teaches or render obvious each and every limitation as recited in the independent claim. In particular, the specific configuration and arrangements of the layers of the porous electrode, wherein the porous electrode comprises at least one conductive material; and pores formed by the at least one conductive material; and an insulating material; wherein the at least one insulating material partially covers a top conductive surface area of the porous conductive layer so that the pores of the porous conductive layer are not closed by the at least one insulating material and an uncovered top conductive surface area is less than 10% of the top conductive surface area of the porous conductive layer; wherein a coverage by the at least one insulating material extends inside the porous conductive layer; and wherein a volume of the pores formed by the at least one conductive material is no 2Application No. 15/721,719Attorney Docket No. LBO1 less than 50% of a total volume of the porous conductive layer.
In light of the above, claims 1, 4-6, 8-11, 13-21, and 25-27 are passed to issue. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Primary Examiner, Art Unit 1723